Citation Nr: 1041114	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-26 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
depression, adjustment disorder and dysthymic disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Boise, Idaho (RO), in 
which the benefits sought on appeal were denied. 

In August 2009, the Veteran testified before the undersigned 
during a Travel Board hearing at the RO.  A copy of the hearing 
transcript has been associated with the claims folder.  

The record shows that the Veteran has submitted evidence directly 
to the Board at that time.  It was accompanied by a written 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).

The Board notes that the claim of service connection for an 
acquired psychiatric disorder was originally raised as a claim of 
service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the United States Court of Appeals for Veterans 
Claims (Court) held that the scope of a mental health disability 
claim includes any mental disorder that may be reasonably 
encompassed by the claimant's description of the claim, reported 
symptoms, and other information of record.  Hence, the Board has 
combined the separately alleged psychiatric symptoms and 
diagnoses into one claim of service connection for an acquired 
psychiatric disorder, to include PTSD, depression, adjustment 
disorder and dysthymic disorder. 



FINDINGS OF FACT

1.  During the August 2009 hearing, the Veteran stated that he 
wished to withdraw his appeal for service connection for 
bilateral sensorineural hearing loss. 

2.  The medical evidence does show a current diagnosis of PTSD in 
accordance with § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

3.  An acquired psychiatric disorder, other than PTSD, was not 
shown during service, or for years thereafter, and the weight of 
the medical evidence is against a link between any currently 
diagnosed psychiatric disorder and service.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive 
appeal on the issues of entitlement to service connection for 
bilateral sensorineural hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.204(b), (c) (2010).

2.  The criteria for entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, depression, 
adjustment disorder and dysthymic disorder, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Bilateral Hearing Loss Claim

An appeal consists of a timely filed Notice of Disagreement in 
writing, and after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. 
 
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal may 
be withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must be 
in writing. 38 C.F.R. § 20.204(b). 
 
The record reflects that the Veteran perfected an appeal of the 
April 2007 rating decision that denied, inter alia, entitlement 
to service connection for bilateral sensorineural hearing loss.  
Thereafter, the Veteran stated at the August 2009 Travel Board 
hearing that he wished to withdraw his appeal with respect to 
this claim.  The Board finds that this statement qualifies as a 
valid withdrawal of the issue of entitlement to service 
connection for bilateral sensorineural hearing loss.  See 38 
C.F.R. § 20.204.  Accordingly, this claim will be dismissed, and 
the Board will proceed to a discussion of the claim for an 
acquired psychiatric disorder on the merits. 

II.  Service Connection for An Acquired Psychiatric Disorder

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

In December 2006, prior to the April 2007 RO decision in the 
matter, VA sent a letter to the Veteran that addressed all the 
notice elements concerning his claim.  The letter informed the 
Veteran of what evidence is required to substantiate the claims, 
and apprised the Veteran as to his and VA's respective duties for 
obtaining evidence.  VA also informed the Veteran how it 
determines the disability rating and the effective date for the 
award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds 
that the VCAA duty to notify was fully satisfied as to the 
Veteran's claim.

In addition to its duty to notify, VA also has a duty to assist 
the Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since service, 
and providing the Veteran a medical examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  Additionally, the Veteran 
was provided with a VA examination in March 2007, in which the 
examiner determined whether the Veteran had a current diagnosis 
of PTSD, or any other psychiatric disorder, that was 
etiologically related to service.  The Veteran contends that he 
did not touch on the trauma of the war in great detail during the 
examination.  However, the report of this examination reflects 
that the examiner took a two-page history the Veteran's service 
experiences.  In addition, he reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate psychiatric examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing 
reasons, the Board therefore finds that VA has satisfied its duty 
to notify and its duty to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and depression.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  38 U.S.C.A. §§ 
1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Psychoses are on the list of chronic diseases subject 
to presumptive service connection; and, the applicable 
presumptive period is one year.  38 C.F.R. § 3.307(a)(3).

To establish entitlement to service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition pursuant to 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible 
supporting evidence that the claimed in-service stressors 
actually occurred; and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f).  

In the case of a Veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, campaign or expedition, VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, and, to 
that end, shall resolve every reasonable doubt in favor of the 
Veteran.  See 38 U.S.C.A. § 1154(b).  

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  The Board notes that the amended 
regulations noted are inapplicable to the facts and circumstances 
of this case.  In any event, the record clearly shows that the 
Veteran engaged in combat with the enemy.  He is the recipient of 
a Purple Heart and sustained injury as a result of combat.  Thus, 
his lay statements about his inservice stressor events are 
accepted as verified.  Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.
Here, the Veteran claims entitlement to service connection for an 
acquired psychiatric disorder.  He asserts that he first 
experienced mental health symptoms in service, and that he 
continued to experience similar symptomatology since then.  The 
Veteran has denied seeking treatment for any psychiatric disorder 
until many years after his discharge, but has stated that he 
experienced symptoms of anger, withdrawal, isolation, and 
drinking problems since service.  His siblings have provided 
statements that the Veteran changed after he returned from 
service - he was depressed, withdrawn from others, and engaged 
inappropriate behavior. 

A review of the Veteran's service treatment records does not show 
any complaints, treatment or diagnosis for psychiatric disorder 
in service.  The report of the December 1970 examination prior to 
separation shows a normal psychiatric evaluation.  No associated 
report of medical history is contained in the record. 

The record shows that the Veteran first sought mental health 
treatment in 1990, but more details of those treatment sessions 
are not available.  Subsequent private treatment records show the 
Veteran was diagnosed and treated for depression and "possible 
post traumatic stress."  

In March 2007, the Veteran was afforded a VA psychiatric 
examination in conjunction with his claim.  The examination 
report shows that the Veteran did not meet the criteria for a 
diagnosis of PTSD.  The examiner observed that the Veteran had 
experienced six out the ten indicators for PTSD, but it was 
insufficient to substantiate a diagnosis.  The Veteran was 
diagnosed with adjustment disorder with mixed anxiety and 
depressed mood and dysthymic disorder.  It was noted that the 
Veteran experienced combat incidents in service, but the examiner 
found that the Veteran's symptomatology did not originate during 
his service.  Rather, the examiner opined that his symptoms were 
related to more recent problems involving the death of his 
parents and discord over familial inheritance.  

The record also contains a March 2009 private medical statement 
from R.S., M.D., which shows that the Veteran has been treated 
for depression and "possible post traumatic stress" since 2007.  
Dr. R.S. indicated that he thought there were "some issues" 
that the Veteran "never worked out" from his service in 
Vietnam.  
In August 2009, the Veteran submitted additional statements from 
his daughter, brother and spouse, indicating that he has 
experienced psychiatric symptoms continuously since separation 
from service.

Here, first and foremost, there is no evidence of a current 
diagnosis for PTSD conforming to DSM-IV.  Although the statement 
from Dr. R.S. reflects "possible post traumatic stress," this 
statement, couched as it is in terms of possibility, is too vague 
and uncertain to be considered to be competent medical evidence.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) (medical evidence which is 
speculative, general or inconclusive in nature cannot support a 
claim).  To the contrary, the March 2007 VA examiner, who 
assessed the Veteran's symptoms in light of the criteria for a 
PTSD diagnosis as defined by DSM-IV, did not diagnose PTSD.  
Without a current medical diagnosis of PTSD as defined by VA 
regulations, VA cannot award service connection for that 
condition.  See 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a); see also 
Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that 
service connection presupposes a current diagnosis of the claimed 
disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing 
that a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award of 
service connection). 

The Board recognizes the Veteran's contention that he has a 
current diagnosis of PTSD.  While he is certainly competent to 
discuss his symptoms and experiences.  He is also competent to 
establish a diagnosis when it is an easily recognizable medical 
condition, such as a dislocated shoulder.  However, the Board 
finds that the Veteran is not competent to state whether he has a 
current diagnosis of PTSD in conformity with the DSM-IV criteria, 
as it is far too complex a medical question to lend itself to the 
opinion of a layperson.  See Clemons v. Shinseki, supra (a 
claimant generally is not competent to diagnosis his mental 
condition).  

Lacking a current diagnosis, the Board finds that the evidence of 
record does not support a finding for service connection for 
PTSD. 

The Veteran also has current diagnoses of depression, adjustment 
disorder and dysthymic disorder.  He asserts that he first 
experienced mental health problems in service, and he continued 
to experience similar symptoms since then.  Here, however, the 
weight of the medical evidence is against any link between his 
current diagnosed psychiatric disorders and his period of 
service. 

First, there is no medical evidence of treatment for any 
psychiatric disorder until 1990, which comes more than two 
decades after the Veteran's separation from service.  38 C.F.R. 
§ 3.307; 3.309.  A lengthy period without treatment for related 
conditions is evidence against a finding of continuity of chronic 
psychiatric problems since service, and it weighs against the 
claim that his symptoms are associated with his service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).

Moreover, the weight of the more probative medical opinion is 
against the Veteran's claim.  In this regard, Dr. R.S.'s 
statement suggests a medical link between the Veteran's current 
diagnosed depression and issues from military service.  In 
contrast, the March 2007 VA examiner stated that the Veteran's 
symptoms were related to more recent problems involving his 
parents' death and subsequent familial discord over inheritance.  
The VA examiner concluded that there was no "clear-cut evidence 
of residual distress from his Vietnam experiences." 

Although the Board is not free to Dr. R.S.'s opinion, it is free 
to weigh the probative value of that opinion against other 
medical evidence of record.  See Guerrieri v. Brown, 4 Vet. App. 
467 (1993).  Here, the evidentiary weight of Dr. R.S.'s medical 
statement in this matter is greatly diminished because it does 
not contain a rationale in support of his suggestion that the 
Veteran's depression is related to military service.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for his/her opinion 
goes to the weight or credibility of the evidence).  The Court 
has held on a number of occasions that a medical opinion that 
contains only data and conclusion is not entitled to any weight. 
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also 
Neives- Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from the 
reasoned analysis that the medical professional provides in 
support of his/her opinion).  Moreover, Dr. R.S.'s conclusion is 
couched in speculation.  See Beausoleil and Libertine, both 
supra.  As such, his statement carries little weight in this 
matter.

To the contrary the Board finds that the VA examiner's medical 
opinion is very probative.  The VA examination report reflects 
the examiner's conclusion in definitive language, where it based 
on a review record, including the service treatment records, and 
the clinical findings from the examination.  The VA examiner 
provided findings, noted above, that precluded any connection 
between the Veteran's current psychiatric disorders and his 
service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion").  As such, the Board 
concludes the VA examiner's opinion to be of more probative value 
than Dr. R.S.'s speculative statement.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (The Board may favor the opinion of one 
competent medical expert over that of another when there are 
adequate reasons and bases to support the determination reached). 

With regard to the assertion of the Veteran and other family 
members that he has experienced psychiatric symptoms continuously 
since service, the Board has considered the decision in Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely because 
there was no objective medical evidence corroborating those 
symptoms at the time.  However, the Board believes the instant 
case is clearly distinguishable, as the Board is not relying 
solely upon a general absence of complaints during and after 
service.  Rather, it is relying on both the absence of complaints 
for decades after service, and the probative medical opinion of 
the March 2007 VA examiner, which finds it less likely than not 
that his acquired psychiatric disorders are attributable to 
service.  Consequently, the Board finds that there is no credible 
evidence of a continuity of symptomatology since service.

Having found that there is no credible evidence of a continuity 
of symptomatology, the Board further notes that the Veteran and 
his family members are not otherwise competent to relate his 
acquired psychiatric disorders other than PTSD, first manifested 
many years after service, to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir 2007). 

In sum, the preponderance of the competent medical evidence is 
against the claim of service connection for an acquired 
psychiatric disorder, to include PTSD, depression, adjustment 
disorder and dysthymic disorder.  Consequently, the benefit-of-
the-doubt rule does not apply and the Veteran's claim must be 
denied.   38 U.S.C.A. § 5107(b).  


ORDER

The appeal as to the denial of a claim for service connection for 
bilateral sensorineural hearing loss is dismissed.

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, depression, adjustment disorder and 
dysthymic disorder, is denied. 



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


